¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, *252Stephens, González and Yu, considered at its November 27, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That both petitions for review are granted. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE